ICJ_088_Lockerbie_LBY_GBR_1998-02-27_JUD_01_PO_06_EN.txt. 61

SEPARATE OPINION OF JUDGE REZEK
[Translation]

1. Since the respondent State, in challenging as it has both the jurisdic-
tion of the Court and the admissibility of the Application, has laid
emphasis on the binding and paramount nature of Security Council reso-
lutions 748 (1992) and 883 (1993) in the light of Articles 25 and 103 of the
Charter of the United Nations, in my opinion the Judgment, with which
I agree, would more fully convey the lines of argument advanced by the
Parties were it to devote a few comments to the subject of the jurisdiction
of the Court in relation to that of the political organs of the Organiza-
tion.

2. Article 103 of the Charter is a rule for settling conflicts between
treaties: above all it postulates a conflict between the Charter of the
United Nations and another treaty obligation. It settles the conflict in the
Charter’s favour, regardless of the chronology of the texts. However, it is
not designed to operate to the detriment of customary international law
and even less so to the detriment of the general principles of the law of
nations. Moreover, it is definitely the Charter of the United Nations (not
a Security Council resolution, nor a General Assembly recommendation,
nor a judgment of the International Court of Justice) which benefits from
the primacy established in this norm: it is the Charter with the full sig-
nificance of its principles, its system and the division of powers which it
establishes.

3. Furthermore, the Court is the definitive interpreter of the Charter of
the United Nations. It is the Court’s responsibility to determine the
meaning of each of its provisions and of the text as a whole, and this
responsibility becomes particularly serious when the Court finds itself
faced with a challenge to decisions taken by one of the Organization’s
two principal political organs. Ensuring the primacy of the Charter in its
true and full meaning is one of the most eminent of the tasks which fall to
the Court, and the Court, as of right and out of duty, acts to that end
whenever the occasion arises, even if this may in theory result in criticism
of another organ of the United Nations, or rather in disavowal of that
organ’s analysis of the Charter.

At the time of the East Timor case, Judge Skubiszewski had occasion
to recall that:

“The Court is competent, and this is shown by several judgments
and advisory opinions, to interpret and apply the resolutions of the
Organization. The Court is competent to make findings on their law-
fulness, in particular whether they were intra vires. This competence

56
1971 MONTREAL CONVENTION (SEP. OP. REZEK) 62

follows from its function as the principal judicial organ of the
United Nations. The decisions of the Organization (in the broad
sense which this notion has under the Charter provisions on voting)
are subject to scrutiny by the Court with regard to their legality,
validity and effect. The pronouncements of the Court on these mat-
ters involve the interests of all Member States.or at any rate those
which are the addressees of the relevant resolutions. Yet these pro-
nouncements remain within the limits of Monetary Gold. By assess-
ing the various United Nations resolutions on East Timor in relation
to the rights and duties of Australia the Court would not be break-
ing the rule of the consensual basis of its jurisdiction.” (CJ.
Reports 1995, p. 251.)

In the past, judges as measured as Sir Gerald Fitzmaurice have asserted
this jurisdiction, and in this they were supported by the authority of doc-
trine. As Professor Oliver Lissitzyn wrote years ago:

“If the organization is to gain strength, the authority to give bind-
ing interpretations of the Charter, at least in matters directly affect-
ing the rights and duties of states, must be lodged somewhere, pref-
erably in a judicial organ. The long-range purposes and policies laid
down in the Charter must be given some protection against the pos-
sible short-range aberrations of the political organs. Power without
law is despotism.” (O. J. Lissitzyn, The International Court of Jus-
tice, 1951, pp. 96-97.)

The argument that judicial scrutiny of a political organ’s interpreta-
tion of the Charter can only take place in the exercise of advisory juris-
diction is totally without scientific foundation. What is true is only that
the system does not authorize any State either to consult the Court on a
constitutional issue involving the United Nations or to raise such an issue
by means of direct action against the Organization or against an organ
such as the Security Council. However, the constitutional issue — relat-
ing, say, to a case of excés de pouvoir — can perfectly well arise in the
context of a dispute between States. It is quite natural, within such a
framework, that an application should be directed against a State which,
for some reason, has taken it upon itself to execute the Council’s act
although that act was challenged from the viewpoint of the Charter or of
any rule of general international law. The respondent in the proceedings,
therefore, is not the legislator but the immediate executor of the law, as is
normally the case in domestic jurisdictions within the framework of a
procedure of habeas corpus and in the context of civil actions for the pro-
tection of rights other than individual freedoms.

4. The Court has full jurisdiction to interpret and apply the law in a

57
1971 MONTREAL CONVENTION (SEP. OP. REZEK) 63

contentious case, even when the exercise of such jurisdiction might entail
the critical scrutiny of a decision of another organ of the United Nations.
It does not directly represent the States Members of the Organization
(this fact has been stated before the Court and attempts have been made
to infer from it the consequence that the Court is not competent to
undertake a review of resolutions of the Council), but precisely because it
is impermeable to political injunctions the Court is the interpreter par
excellence of the law and the natural forum for reviewing the acts of
political organs in the name of the law, as is the rule in democratic
régimes. It would be surprising indeed if the Security Council of the
United Nations were to enjoy absolute and unchallengeable power in
respect of the rule of law, a privilege not enjoyed, in domestic law, by the
political organs of most of the founding Members and other Members of
the Organization, starting with the respondent State.

It is the States Members of the United Nations, within the General
Assembly and the Security Council, which have the power to legislate, to
change if they so wish the rules that govern the working of the Organiza-
tion. In the exercise of their legislative function they may decide, for
example, that the Organization can do without a judicial organ, or that
this organ, contrary to national models, is not the ultimate interpreter of
the legal order of the Organization in matters which touch upon the
validity of a decision of another organ of the system. To my knowledge,
they have never even considered. doing so and the Court should not,
I think, hold back from asserting a prerogative it enjoys on the basis of
the presumed will of the United Nations.

(Signed) Francisco REZEK.

58
